MEMORANDUM **
Zelalem Nishan, a native and citizen of Ethiopia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen to reapply for asylum based on changed country conditions and to remand for the purpose of applying for adjustment of status. We have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion, see Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and we deny the petition for review.
The BIA did not abuse its discretion in denying Nishan’s motion to reopen as untimely because he filed it more than four years after the BIA’s November 8, 2001 order and failed to demonstrate that he qualified for any exception to the ninety-day time limit. See 8 C.F.R. § 1003.2(c)(2). Nishan did not provide sufficient evidence that conditions in Etho-pia have changed so that he now has a well-founded fear of future persecution. See Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004) (stating that the critical question is “whether circumstances have changed, sufficiently that a petitioner who previously did not have a legitimate claim for asylum now has a well-founded fear of future persecution.”).
We lack jurisdiction to review the BIA’s decision not to invoke its sua sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v. INS, 303 F.3d 1153,1159 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.